DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 17 March 2020 has been entered.
Claims 16, 18-20 and 31-41 are currently pending. Claims 31-40 are withdrawn.  Claims 16, 18-20 and 41 are considered here.

Withdrawn Rejections
	The rejection of claim 20 under 35 USC 112(b) for lack of antecedent basis is withdrawn in view of the claim amendments in the Response of 17 March 2020. The rejection relating to the recitation of a proximal and a distal chamber is maintained below, in modified form to address the amended claim.
	The rejection of claims 16 and 18-20 under 35 USC 102 as being anticipated by Jung (2013) is withdrawn.

Response to Arguments
Applicant’s arguments in the Response of 17 March 2020 have been considered but are moot in view of the new grounds of rejection herein.

Claim Objections
Claims 16, 18-20 and 41 are objected to because of the following informalities: 

“… operatively connected to a pressure device …”
“… above a specific threshold, and for retaining …”
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16, 18-20 and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites that the inlet is “configured to operatively connected to [a] pressure device generating a pulse pressure within the inlet reservoir”.  The meaning of the process term “generating” is unclear in the context of the claimed device (i.e. a claimed product is not limited by the intended use thereof). For purposes of applying prior art, the above limitation is construed as including any device capable of generating a pulse pressure.
Claim 16 further recites “wherein the passive valve acts as a filtering mechanism configured for a controlled passage of the sample organism from the inlet reservoir to the culture chamber upon application of the pulse pressure to the inlet chamber above a specific threshold, and [for] retaining the sample organism inside the culture chamber when the pulse any possible organism could provide the claimed function under any possible pressure.  It is noted that the claimed device does not require an organism, a pressure device or application of a pressure pulse, rather only that the device is capable of holding an organism and of connecting to a pressure device that can generate a pressure pule.  As such, a skilled artisan would not be capable of reasonably ascertaining the metes and bounds of the claims.
The limitations of claims 19 (reciting that the outlet is “configured to be operatively connected to a pressure device that generates a pressure within the outlet reservoir to pull the sample organism and at least some of the fluid culture medium [of] the culture chamber into the outlet reservoir”) and 41 (reciting that the passive valve is formed by “an elastic material that is configured to deform upon application of the pulse pressure and the sample organism urging through the opening”) are further indefinite on the same basis as set forth above (i.e. for defining claim elements with respect to one or more other elements (a particular pulse pressure and/or a sample organism) which are not recited as elements of the claimed device and are thus variable/undefined.

Claim 41 recites that the passive valve is formed by “an elastic material that is configured to deform upon application of the pulse pressure and the sample organism urging through the opening”.  The phrase “urging through the opening” is unclear in the context of the claim (the term “urging” is not used in the specification and does not appear to have a definite meaning in the art).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-20 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al., Journal of Micromechanics and Microengineering 24.3 (2014): 035012 (published 14 Feb. 2014), as evidenced by Jung et al., Journal of Micromechanics and Microengineering 23.8 RSC advances 4.7 (2014): 3102-3112.
Jung teaches a microfluidic device for culturing C. elegans and studying phenotypic characteristics of and the effects of chemical/biological compounds thereon, comprising: an inlet reservoir configured to hold the sample organism and a fluid culture medium; a culture chamber (culture chambers I, II and III in Figs. 1 and 3) in fluidic connection with the inlet reservoir; and a “passive valve” (referred to as the no moving parts (NMP) valve) located between the inlet reservoir and the culture chamber (entire doc, including Figs. 1 and 3; under 2.1. Microfluidic device design).  The movement of the C. elegans through the device (from the inlet to the culture chamber) is controlled by application of negative pressure via a syringe pump connected to the inlet (note that one or both of the syringes on the right and left sides of Fig. 3 can be considered “operatively connected” to the inlet reservoir, since the application of pressure by either syringe generates pressure within the inlet reservoir) (Figs. 1 and 3; under 2.1. Microfluidic device design; 3.1. Flow simulation; and 3.2. Introduction of C. elegans into a microfluidic device).  The NMP valve comprises a branched series of channels having a width (15 µm) that prevents passage of C. elegans in the absence of pressure from the syringe pumps that urges the organism through the channels, and which retains the C. elegans once inside the chamber (Fig. 1(b); under 2.1. Microfluidic device design; and 3.2. Introduction of C. elegans into a microfluidic device).  As evidenced by Jung et al. 2013 (under 3.1. Loading C. elegans into the proposed microfluidic device and cadmium exposure), the C. elegans used by Jung (the L4 larval stage) has a diameter of 25-50 µm, which is larger than the 15 µm diameter of the NMP valve.  

Regarding the recitation of a “passive valve”, the specification discloses that by “passive” it is meant that the valves are not connected with an actuator such as a micropump expressly inserted in the chip to directly alter the valve's shape (Spec., [0070] of US20170312748).  The passive valves of Jung, including the NMP valve and the pillar array at the outlet reservoir, contain no moving parts that alter the shape and are thus “passive” valves.
Regarding the recitation in claim 16 that “the passive valve acts as a filtering mechanism configured for a controlled passage of the sample organism from the inlet reservoir to the culture chamber upon application of the pulse pressure to the inlet chamber above a specific threshold, and [for] retaining the sample organism inside the culture chamber when the pulse pressure is removed”, the instant specification discloses that “the term “filter” denotes a structural property of the valve, i.e. its three-dimensional geometry that acts as a size-dependent barrier for solid objects suspended in a fluid medium” (Spec., [0070] of US20170312748).  As set forth above, the passive valves of Jung, including the NMP valve and the pillar array at the outlet reservoir, have a geometry with openings smaller than the diameter of the C. elegans used.  The valves thus act as size-dependent “filters” that allow for the controlled, pressure-dependent passage of the C. elegans. Regarding the recitation of a “specific threshold” pressure, the passage of a C. elegans in the device of Jung depends on the 
Regarding claim 18, the device of Jung further comprises an outlet reservoir (reservoir on left side of Figs. 1(a) and 3(a)) in fluid connection with the culture chamber and including another “passive valve” between the culture chamber and outlet reservoir (Figs. 1 and 3; under 2.1. Microfluidic device design).  The “passive valve” comprises a pillar array having a 20 µm spacing, which is smaller than the diameter of the L4 larval C. elegans used (see above) and thus prevents passage of the organism (Fig. 1(b); under 2.1. Microfluidic device design).
Regarding claim 19, the outlet reservoir in the device of Jung is connected to a pressure device (syringe pump) that generates pressure in the outlet reservoir capable of pulling the organism and/or media into the outlet reservoir (note that the C. elegans are capable of passing the 15 µm gap of the NMP valve under pressure) (Figs. 1 and 3; under 2.1. Microfluidic device design).
Regarding claim 20, the culture chamber includes a plurality of adjacent chambers that form a series of fluidically connected chambers (Room 1 and Room 2 in Figs. 1 and 3).
Regarding claim 41, the device of Jung (including the channels/openings of the NMP valve) are comprised of PDMS, and Kang evidences that PDMS channels having a size similar to that of Jung are deformable under syringe pressure such as that applied in the device of Jung (Kang, under B. Experimental design and microchannel fabrication; and IV. Results).  Thus, the NMP valve of Jung is “formed by an opening in an elastic material that is configured to deform upon application of the pulse pressure and the sample organism urging through the opening”.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657